J-S52015-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: D.N.                         IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA

APPEAL OF: J.C.M.N., FATHER                      No. 288 EDA 2014


             Appeal from the Decree entered January 2, 2014,
       in the Court of Common Pleas of Philadelphia County, Family
   Court, at No(s): CP-51-AP-0000315-2013; CP-51-DP-0000156-2012,
                         FID 51-FN-001196-2011

BEFORE:       GANTMAN, P.J., ALLEN, and FITZGERALD*, JJ.

DISSENTING STATEMENT BY FITZGERALD, J.: FILED DECEMBER 18, 2014

      I respectfully dissent.      I depart from the majority’s analysis with

respect to the reliance upon Ms. McCloud’s testimony that no bond existed

between Father and Child and I would remand for further proceedings.

      At the termination hearing, Ms. McCloud stated that Child did not have

a bond with Father. N.T., 1/2/14, at 13. In support thereof, she testified as

follows:

                Q: [D]o you believe that [Child] has a parent/child
           bond with Father?

                 A: No.

                 Q: Why is that?

                 A: Father, while he was out [of prison], he did visit
           with [Child] but I don’t believe there is a bond between the
           two.

                 Q: And why is that?

* Former Justice specially assigned to Superior Court.
J-S52015-14


                 A: Well, according to the agency─

Id. (emphasis added). Father’s counsel objected1 and the court sustained

the objection. Id. We further note that Ms. McCloud did not supervise the

visits with Child. Id. at 21.

        The trial court opined that “the testimony established that [Child]

did not have a bond [sic] her father.” Trial Ct. Op., 4/16/14, at 5 (emphasis

added) (unpaginated). However, the trial court did not hear any evidence

concerning Child’s interactions with Father during the supervised visits, only

Ms. McCloud’s bald assertion that Child did not have a parent/child bond with

Father.     Ms. McCloud was about to testify only as to what the agency

informed her, and in any case the court sustained an objection before she

could complete her response.        In the circumstances of the instant case, I

would find there was insufficient evidence to support the trial court’s finding

that the testimony established that Child did not have a bond with Father.

See 23 Pa.C.S. § 2511(b); In re Adoption of J.M., 991 A.2d 321, 324 (Pa.

Super. 2010).




1
    Counsel did not state a basis for his objection.
                                        -2-